Citation Nr: 0212391	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  99-18 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for residuals of jaw 
fracture and temporomandibular jaw pain.

2.  Entitlement to service connection for residuals of trauma 
to the right front upper tooth.

3.  Entitlement to service connection for residuals of trauma 
to both eyes.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1994 to 
August 1998.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1999 RO rating decision which, in pertinent 
part, denied service connection for residuals of jaw fracture 
and temporomandibular jaw pain, residuals of trauma to the 
right front upper tooth, and residuals of trauma to both 
eyes.  The veteran failed to appear for an RO hearing 
scheduled for May 2000 and rescheduled for September 2000.  
In January 2001, the Board remanded these claims for 
readjudication in light of the Veterans Claims Assistance Act 
of 2000.  


FINDINGS OF FACT

1.  Any injury to the jaw or temporomandibular joint during 
active service was acute and transitory and resolved without 
residual disability; there currently is no related 
disability.

2.  The RO has already granted service connection for tooth 
number 8 (the right upper front tooth) for VA treatment 
purposes, but has not found that such is due to service 
trauma.  The Board finds that tooth number 8 is defective and 
such is due to dental trauma in service. 

3.  An injury to both eyes during active service was acute 
and transitory and resolved without residual disability; 
there currently is no related disability.





CONCLUSIONS OF LAW

1.  Claimed residuals of a jaw fracture and temporomandibular 
jaw pain were not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).

2.  As the current defect of tooth number 8 (the right front 
upper tooth) is due to service trauma, the veteran is 
entitled to unlimited VA dental treatment for this tooth, 
although this condition is not a disability for VA 
compensation purposes.  38 U.S.C.A. § 1712 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.381, 4.149 (1998); 38 C.F.R. §§ 3.381, 
17.161 (2001).

3.  Claimed residuals of trauma to both eyes were not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran had active military service from August 1994 to 
August 1998. 

The veteran's service medical records include a December 1993 
enlistment examination which shows he wore eyeglasses and was 
found to have myopic astigmatism.  The initial service dental 
examination in August 1994, as well as an October 1995 dental 
examination, show no problems with tooth number 8.   Service 
medical records show that he was assaulted in May 1996, with 
resulting multiple contusions and abrasions to the face, a 
superficial laceration to the left lateral eye, and a 
fractured nose [nasal bone fracture residuals have since been 
service-connected].  Treatment records show that he had 
swelling of the eyelids and a subconjunctival hemorrhage of 
the right eye.  He complained of mandibular pain, a loose top 
row of his teeth, decreased bilateral vision, drainage from 
the right eye, and headaches.  He was noted to have 
conjunctival hemorrhage of both eyes with ecchymosis to both 
orbits.  Examination of the mandible also revealed popping on 
motion of the jaw back and forth.  But there was no evidence 
of a fracture of the jaw.  The top row of teeth did feel 
loose, but there were no cracks or chipping.  

Service medical records also show that in January 1997 the 
veteran reported being hit by a fellow soldier in the mouth.  
On examination after this incident, he had a bloody nose, 
blunt trauma to the mouth with an abrased lip, and no missing 
teeth.  Assessments included status post nosebleed, upper 
labial abrasion, and a superficial tongue laceration.  The 
service records also show that later in January 1997 he had 
dental work done on tooth number 8, including a root canal; 
after the procedure, the internal part of the number 8 tooth 
remained discolored and required bleaching.  In September 
1997, teeth numbers 1, 16, 17, and 32 (wisdom teeth) were 
removed; at the same time, he was treated for discoloration 
of tooth number 8, which had a history of nonvitality and 
root canal therapy.  He again underwent nonvital bleaching of 
the number 8 tooth in June 1998.  On the veteran's July 1998 
separation medical history report, he did not report any jaw 
or vision problems (other than his wearing corrective 
lenses), and he noted that he did not have severe tooth or 
gum trouble.  However, it was also indicated that further 
bleaching of the front tooth was needed.  On objective 
examination, the mouth and eyes were normal, and visual 
acuity was 20/20 bilaterally.

In August 1998, the veteran filed his current claims for 
service connection.

He underwent a VA general medical examination in September 
1998.  The examining VA physician recounted the veteran's 
account of having suffered a hairline fracture on the left 
side of the jaw near the left temporomandibular joint.  The 
veteran also told the examiner that he had sustained 
significant injuries, with injury to the nerves of the right 
front upper tooth that eventually required a root canal; as a 
result, he developed discoloration of the proximal one-half 
of the tooth.  On physical examination, the left 
temporomandibular jaw area was not swollen or tender.  There 
was no apparent facial asymmetry, and the mouth opening was 
of normal range.  Radiology studies showed normal anatomy and 
range of motion of the temporomandibular joints.  On physical 
examination of the teeth, the right upper front tooth had 
some discoloration and was displaced downward approximately 1 
millimeter relative to the left front tooth.  The examining 
VA physician indicated that the veteran had had a good 
recovery from the root canal with no pain; the examiner 
recounted the veteran's complaint that the tooth was 
cosmetically unacceptable and that he wanted to seek 
treatment regarding the discoloration.  The examiner found 
that the tooth was not loose, and the adjacent gum appeared 
to be normal.  The pertinent diagnoses were head and neck 
trauma with injury to the right front tooth requiring root 
canal surgery; residuals of a jaw fracture, history of, not 
found; temporomandibular joint pain, history of, not found at 
this time.  

The veteran underwent a VA eye examination in September 1998.  
The examiner noted the veteran's account of having been hit 
in the eye 2 years earlier, with resulting conjunctival 
hemorrhage and floaters in both eyes for 2 weeks after the 
incident.  However, it was also noted that the hemorrhage and 
the floaters resolved without ocular sequelae or change in 
vision.  On examination, the veteran denied flashes of light, 
double vision, and headaches.  The impressions on examination 
were compound myopic astigmatism of both eyes and mild 
meibomian gland dysfunction of both eyes.  With regard to the 
history of trauma to both eyes, the examiner indicated that 
there were no significant ocular sequelae in either eye.

A May 1999 RO dental rating decision granted service 
connection, for VA dental treatment purposes, for several 
teeth including tooth number 8; however, there was no finding 
that the condition of tooth number 8 was due to service 
trauma.

Post-service VA treatment records are silent regarding any of 
the claimed conditions.  The only pertinent reference is a 
description of normocephalic eyes and normal reaction to 
light and movements in a May 2001 VA progress note prepared 
in connection with treatment of an unrelated condition.  





II.  Analysis

Through discussions in correspondence, the rating decisions, 
the statement of the case, and the supplemental statement of 
the case, the RO has informed the veteran of the evidence 
necessary to substantiate his claims.  The RO has obtained 
all pertinent medical records, and VA examinations have been 
provided.  The Board finds that the VA has satisfied the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000, and of the related VA regulation.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

A.  Residuals of jaw fracture and temporomandibular jaw pain

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The service medical records reflect that the veteran suffered 
injury in May 1996 when he was hit in the face during an 
assault.  He was hit in the mouth in January 1997 as well.  
While there may have been acute jaw symptoms at the time of 
each episode, there was no jaw fracture or dislocation.  
Later service medical records, including the July 1998 
service separation examination, show no residuals of a jaw 
injury.  The veteran was released from active duty in August 
1998.

Service connection may only be established if there is a 
current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
The post-service medical treatment records do not refer to 
any jaw/temporomandibular joint disorder.  On VA general 
medical examination in September 1998, the jaw's anatomy and 
range of motion were normal; the diagnosis was history of 
residuals of a jaw fracture, not found. 

The weight of the credible evidence demonstrates that a 
service injury to the jaw/temporomandibular joint healed 
without residuals, and there is currently no related 
disability for which service connection could be granted.  As 
the preponderance of the evidence is against the claim for 
service connection for residuals of jaw fracture and 
temporomandibular jaw pain, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Residuals of trauma to the right front upper tooth (tooth 
number 8)

In August 1998, the veteran filed his claim for service 
connection for residuals of trauma to the right front upper 
tooth (tooth number 8).

Service connection will be granted for a dental disease or 
injury of individual teeth and the investing tissue, shown by 
the evidence to have been incurred in or aggravated by 
service.  38 C.F.R. § 3.381(a) (1998).  As to each 
noncompensable service-connected dental condition, a 
determination will be made as to whether it is due to a 
combat wound or other service trauma.  38 C.F.R. § 3.381(e) 
(1998).  Periodontal disease and replaceable missing teeth, 
among certain other dental conditions, are not disabling, and 
may be considered service-connected solely for the purpose of 
determining entitlement to VA outpatient dental treatment.  
38 C.F.R. § 4.149 (1998).  

Effective June 8, 1999, the foregoing regulations were 
combined into a new version of 38 C.F.R. § 3.381, but there 
has been no substantive change in the legal provisions as 
would affect the present case.  More specifically, the new 
version of 38 C.F.R. § 3.381 states, in pertinent part, that 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for VA outpatient dental treatment 
as provided by 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a) 
(2001).  The rating activity will consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service.  
When applicable, the rating activity will determine whether 
the condition is due to combat or other in-service trauma.  
38 C.F.R. § 3.381(b) (2001).

The significance of establishing service connection for a 
dental condition on the basis of service trauma, is that a 
veteran will be eligible to receive perpetual VA dental care 
for the condition.  38 U.S.C.A. § 1712(a)(1)(C) (West 1991 & 
Supp. 2002); 38 C.F.R. § 17.161(c) (2001).  In comparison, if 
a dental condition is service-connected, but it does not 
involve service trauma, it generally is subject to only one-
time VA treatment, and there is a time limit after service 
for claiming such.  See 38 C.F.R. § 17.161(b).

During service in May 1996, the veteran was hit in the face 
and the top row of his teeth felt loose.  He was subsequently 
hit in the mouth in January 1997, and later that month he 
required dental work including root canal surgery on tooth 
number 8.  These circumstances, along with the fact that 
tooth number 8 is in the upper right front and prone to 
trauma, suggest that the treatment on this tooth in service 
was due to service trauma.  At the post-service VA 
examination in September 1998, tooth number 8 was defective; 
it was discolored and slightly displaced; and the examiner, 
in rendering a diagnosis, apparently related the root canal 
surgery in service to a service injury.

The RO has already granted service connection for tooth 
number 8, for VA dental treatment purposes, but has failed to 
find it was due to service trauma.  The Board finds ample 
evidence to conclude that the current defective condition of 
tooth number 8 is due to service trauma, and service 
connection for this tooth based on service trauma is 
warranted.  This means the veteran will be eligible for 
repeated VA dental treatment for this tooth, not merely one-
time treatment.  It should be noted, however, that the 
condition of tooth number 8 is not a disability for VA 
compensation purposes.

In sum, the Board grants service connection for residuals of 
trauma to right front upper tooth (tooth number 8) for VA 
treatment purposes only.  



C.  Residuals of trauma of both eyes

The veteran's service medical records show myopic astigmatism 
(a refractive error of vision) was noted on the service 
entrance examination.  The veteran did suffer an injury to 
the eyes in May 1996.  Such injury involved swelling of the 
lids and a subconjunctival hemorrhage of the right eye.  
However, later service medical records show that injury to 
the eyes resolved without residuals, and the eyes were found 
to be normal on the July 1998 separation examination.  

On VA examination in September 1998, findings involving the 
eyes included compound myopic astigmatism of both eyes and 
meibomian gland dysfunction of both eyes.  Refractive errors 
are not diseases or injuries for VA compensation purposes and 
may not be service connected.  See 38 C.F.R. § 3.303(c).  As 
for meibomian gland dysfunction, there is no competent 
evidence attributing such dysfunction to any in-service 
injury or any other incident of active service, and there is 
no indication that any current such condition was present at 
any time during active service.  In addition, while 
indicating the existence of a meibomian gland dysfunction of 
both eyes, the September 1998 VA examination report specified 
that there were no significant ocular sequelae of either eye 
as a result of trauma to the eyes.

The weight of the credible evidence demonstrates that a 
service injury to the eyes resolved without residuals, and 
there is now no related disability for which service 
connection could be granted.  As the preponderance of the 
evidence is against the claim for service connection for 
residuals of trauma to both eyes, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.






ORDER

Service connection for residuals of jaw fracture and 
temporomandibular jaw pain is denied.

Service connection for residuals of dental trauma to the 
right front upper tooth, for purposes of eligibility for VA 
outpatient dental treatment, is granted.

Service connection for residuals of trauma to both eyes is 
denied.  


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

